Name: Commission Regulation (EEC) No 100/85 of 15 January 1985 amending Regulation (EEC) No 1624/76 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State
 Type: Regulation
 Subject Matter: food technology;  agricultural policy;  agricultural activity;  international trade;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31985R0100Commission Regulation (EEC) No 100/85 of 15 January 1985 amending Regulation (EEC) No 1624/76 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State Official Journal L 013 , 16/01/1985 P. 0010 - 0011 Spanish special edition: Chapter 03 Volume 33 P. 0100 Portuguese special edition Chapter 03 Volume 33 P. 0100 Finnish special edition: Chapter 3 Volume 18 P. 0096 Swedish special edition: Chapter 3 Volume 18 P. 0096 *****COMMISSION REGULATION (EEC) No 100/85 of 15 January 1985 amending Regulation (EEC) No 1624/76 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1557/84 (2), and in particular Article 10 (3) thereof, Whereas, pursuant to the third subparagraph of Article 3 (1) of Council Regulation (EEC) No 986/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed (3), as last amended by Regulation (EEC) No 2128/84 (4), Commission Regulation (EEC) No 1624/76 (5), as last amended by Regulation (EEC) No 1102/83 (6), determines the conditions under which a consignor Member State is entitled to grant aid for skimmed-milk powder or buttermilk powder produced in its territory and intended to be denatured or used in the territory of another Member State of destination for the manufacture of compound feedingstuffs; Whereas the scope of Regulation (EEC) No 1624/76 should be extended and certain of its provisions adapted so that the Member State of manufacture of partly skimmed milk powder may grant the aid provided for in Article 2 (1) (e) and (f) of Regulation (EEC) No 986/68, the rules for which were laid down by Commission Regulation (EEC) No 3714/84 (7), where this product is intended to be denatured or used for the manufacture of compound feedingstuffs in the territory of another Member State of destination; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1624/76 is hereby amended as follows: 1. The following paragraph is added to Article 1: 'As regards skimmed-milk powder within the meaning of Article 2 (1) (e) and (f) of Regulation (EEC) No 986/68, the provisions of Article 1 (5) of Regulation (EEC) No 1725/79 shall apply.' 2. In Article 2 (1), (a) is replaced by the following: '(a) if the skimmed-milk powder, whether as such or incorporated in a mixture, satisfies the requirements specified in Article 1 of Regulation (EEC) No 1725/79 and has in the consignor Member State been the subject of the inspection relating thereto referred to in Article 10 of the said Regulation;' 3. In Article 2 (2), the final subparagraph is replaced by the following: 'In Section 106 there shall be entered: (a) for the skimmed-milk powder referred to in Article 2 (1) (c) or (d) of Regulation (EEC) No 986/68, the date on which customs export formalities were completed; for the skimmed-milk powder referred to in Article 2 (1) (e) and (f) of Regulation (EEC) No 986/68, according to the circumstances: - the latest permitted date for the submission of tenders in respect of the individual invitation to tender referred to in Article 13 of Regulation (EEC) No 3714/84, or - the date on which the application referred to in Article 22 of the said Regulation was received; (b) the net weight of the skimmed-milk powder, where it is not exported in its natural state; (c) the fat content of the skimmed-milk powder.' 4. In Article 2 (5), the following is added to the first subparagraph: 'However, as regards the skimmed-milk powder referred to in Article 2 (1) (e) and (f) of Regulation (EEC) No 986/68, proof must be produced that the period for denaturing or processing is in accordance with the requirements of Article 8 (1) of Regulation (EEC) No 3714/84. Where the period is exceeded, Article 20 of the said Regulation shall apply.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 January 1985. For the Commission Frans ANDRIESSEN Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 150, 6. 6. 1984, p. 6. (3) OJ No L 169, 18. 7. 1968, p. 4. (4) OJ No L 196, 26. 7. 1984, p. 6. (5) OJ No L 180, 6. 7. 1976, p. 9. (6) OJ No L 119, 6. 5. 1983, p. 13. (7) OJ No L 341, 29. 12. 1984, p. 65.